Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 1 of 11
                Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 2 of 11




        Senior Master of the Queen’s Bench                                                                                   15 September 2021
        Division                                                                                                  Our Ref:   GB/DC/JR
                                                                                                                 Your Ref:
        BY EMAIL ONLY:
        SeniorMaster.Fontaine@ejudiciary.net

        cc: David Boies, Boies Schiller Flexner
        LLP

        BY EMAIL ONLY
        DBoies@bsfllp.com


       Dear Senior Master Fontaine,

       GIUFFRE V PRINCE ANDREW (NO. 21-CV-06702-LAK)

       We write in reference to:


                  -    the request by Boies Schiller Flexner LLP (“BSF”) to serve their client’s claim in
                       England & Wales under the Hague Service Convention;
                  -    this firm’s response to that request by letter of 6 September 2021;
                  -    your initial refusal of that request communicated by email on 14 September
                       2021;
                  -    David Boies of BSF’s email of 14 September 2021 citing Micula v Romania;
                  -    your subsequent decision by email to grant the request on 15 September 2021.


       Respectfully, your decision that Mr Boies qualifies to send a request to you as the UK’s
       Additional Authority for England & Wales, while it might represent the current state of US
       law, is contrary to both the Hague Service Convention and Section V of CPR Part 6.


       The Hague Service Convention takes effect in English domestic law by way of Section V of
       CPR Part 6. CPR r.6.50(a) makes express those persons from whom a written request will
       be considered by the Senior Master:




BLACKFORDS LLP | 20 Farringdon Street | London | EC4A 4EN
DX 161400 Old Bailey 5 | Tel: 03330 150150 | www.blackfords.com
Blackfords LLP is a limited liability partnership registered in England & Wales with registered number OC325398 at
Hill House, 1 Mint Walk, Croydon, CR0 1EA. A list of members’ names is available at this address.
Authorised and regulated by the Solicitors Regulation Authority under number 462078
      Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 3 of 11




       “6.50           The Senior Master will serve a document to which this Section
                       applies upon receipt of –

                       (a) a written request for service –

                               (i) where the foreign court or tribunal is in a convention
                               country, from a consular or other authority of that country; or

                               (ii) from the Secretary of State for Foreign and
                               Commonwealth Affairs, with a recommendation that service
                               should be effected;

                       (b) a translation of that request into English;

                       (c) two copies of the document to be served; and

                       (d) unless the foreign court or tribunal certifies that the person to be
                       served understands the language of the document, two copies of a
                       translation of it into English.”


English domestic law (CPR r.6.50(a)(i)) requires that, save for those requests received from
the Foreign Secretary with a recommendation, a written request for service must come
“from a consular or other authority of that country”.


The meaning of “other authority” is a matter of the construction of the CPR under English
law. We submit that it extends to any ‘authority’ (whether Central or Additional, designated
under Articles 2, 18, 6 or 9 of the Hague Service Convention: see Article 21) or any ‘judicial
officer’ (who exercises the judicial authority of the State). The US has only designated the
US Department of Justice as its Central Authority under Article 2, and has not designated
any additional authorities under Articles 18, 6 or 9 (see Annex A).


However, “authority” in CPR r.6.50(a) and Article 3 does not and cannot extend to a party’s
attorney, whatever the originating State or “foreign court or tribunal”. To hold that an
attorney can be ‘the authority’ under Article 3 would subvert the entire schema of the Hague
Service Convention. Not only would it render the methods of ‘direct’ service under Article
10(b) and 10(c) of the Hague Service Convention entirely otiose, it would make States’
objections under Article 10(b) and 10(c) nugatory


To permit a party’s attorney who is not a designated authority or consular or judicial officer
to send requests directly to the Senior Master (as Additional Authority) would contravene
the UK Government’s declaration that such documents will be received by the FCDO and
      Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 4 of 11




the Senior Master and other Additional Authorities only from overseas authorities, or
consular or judicial officers.


Article 13 of the Hague Service Convention provides that:


        “Where a request for service complies with the terms of the present Convention, the
        State addressed may refuse to comply therewith only if it deems that compliance
        would infringe its sovereignty or security. It may not refuse to comply solely on the
        ground that, under its internal law, it claims exclusive jurisdiction over the subject-
        matter of the action or that its internal law would not permit the action upon which
        the application is based.
        The Central Authority shall, in case of refusal, promptly inform the applicant and
        state the reasons for the refusal.”


This request was rightly refused on 14 September 2021, and reasons given promptly by
you in your email of that date. Contrary to the opening sentence of Article 13, the request
by BSF did not comply with the terms of the present Convention.


Furthermore, to permit the circumvention of the UK Declaration under Article 10(b) and
10(c) by designating any party’s attorney (who is a competent person) as an ‘authority’
under Article 3 (which has no such mechanism for designation) would be an infringement of
UK sovereignty, and itself give grounds for refusal on the basis of Article 13.


As we made clear in our letter of 6 September 2021, the appropriate step is for BSF to ask
the Hon. Judge Kaplan (a ‘judicial officer’ of the United States) to make the request of the
Senior Master. All parties agree this would avoid a contravention of the UK Declaration, and
would be compliant with not only international law (Article 3 of the Hague Service
Convention), English domestic law (CPR r.6.50) and US federal law (Rule 4(f)(1) FRCP).


Unusually, BSF did not make this request of the Hon. Judge Kaplan at the recent telephone
hearing on 13 September 2021. The Judge has given BSF until next Monday, 20
September 2021, to make any such application for such a request, or for alternative
service.


We contend that your original decision of 14 September 2021 to reject BSF’s direct request
was correct, and your subsequent decision of 15 September 2021 is wrong for the reasons
given above. We ask that the original decision be restored, and the reasons communicated
promptly to BSF under Article 13 of the Hague Service Convention.
     Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 5 of 11




Yours sincerely




GARY BLOXSOME/DANIEL CUNDY
PARTNERS
BLACKFORDS LLP
Email: gary.bloxsome@blackfords.com / daniel.cundy@blackfords.com
Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 6 of 11
Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 7 of 11
Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 8 of 11
Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 9 of 11
Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 10 of 11
Case 1:21-cv-06702-LAK Document 15-19 Filed 09/16/21 Page 11 of 11
